DETAILED ACTION
Receipt is acknowledged of applicant’s argument(s)/remark(s) filed on August 9, 2022, claims 1-12 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to the amended claims have been fully considered but are moot in view of the same and new ground(s) of rejections. Applicant has amended claims 1, 8-12 and added claims 13-19. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 18 is rejected under 35 U.S.C. 112(a)   as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The invention fails to disclose  “the sensors operative to provide self- location uses a communication protocol to compute pedestrian travel location, rate, and direction into a projected path” (added remarks), and (ii) their critical role with respect to the scope of the invention – see specification (Pub. US 20210110726): par. 183.  The specification provides a general description of a V2P communication protocol without the specific implementation of tag’s sensors using  “a communication protocol to compute pedestrian travel location, rate, and direction into a projected path.” Applicants may consider using terms clearly disclose within the specification. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the sensors operative to provide self- location uses a communication protocol to compute pedestrian travel location, rate, and direction into a projected path” or other new matter cited on the claim limitations” must be shown or the feature(s) canceled from the new added claim 18.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takii et al. (Pub No.: US 2019/0215671 A1) in view of Sutou et al. (Pub. No.: US 2020/0357284 A1).

Regarding claims 1-2, 5, and 14, Takii et al. disclose a pedestrian portable electronic device configured to communicate with autonomous driving vehicle in a public road via a wireless communication unit (pedestrian-to-vehicle communication) (see par. 3-4, 6, and 48, 55, 56-57 and Figure 3) comprising: 
a plurality of active, electronic tags, each being adapted to be worn or carried by pedestrians or moving objects within an AV transportation environment – note: an alternative limitations (e.g., a portable electronic device carried / worn by a pedestrian in a public environment to communicate with the vehicle, wherein the public environment includes transportation environment for vehicle(s) – e.g., autonomous vehicle. Furthermore, other portable electronic devices are configured to communicate with the vehicle, which are used by other pedestrians  – see par. 48, 45); 
wherein the tag further includes a wireless communications interface (e.g., a portable electronic device comprising a wireless communication unit - see par. 48 ); and 
wherein the tags worn or carried by the pedestrians or objects send and receive messages to and from the AVs using the wireless communications interface, thereby enabling AVs to determine the location of the pedestrian or objects in the environment for the purpose of collision avoidance (e.g., pedestrian’s portable electronic device(s) configured to send and receive related information to and from an autonomous driving vehicle in a public road via a wireless communication, wherein the pedestrian’s related information includes position / location and other related information – see par. 3, 6, and 48).
However, Takii et al. fails to specifically disclose wherein each tag includes one or more sensors enabling the pedestrians or moving objects to determine their own location within the environment, thereby enabling AV’s to predict the future position of the pedestrian or object in the environment for the purpose of collision avoidance.  
note: as previous limitation, this limitation refers to alternative limitation: the pedestrians or moving objects.

However, Sutou et al. teach the implementation of a plurality of smartphones 210 a / 210 b (e.g., claim 5 limitation) - associated with pedestrians 201a / 201b - configured to determine their positions via GPS (e.g., claim 2 limitation) and in communication with vehicle 200 and provide notification to the pedestrians based on the level of collision risk with the vehicle. Figures 6a-6c depict pedestrian 201a location with respect to vehicle 200 (e.g., claim 4: … information regarding … location … to proximal vehicle(s) … in the transportation environment) (par. 26-27, 45-46, 61 and 100-101; Figures 1 and 6a-c). Furthermore, Sutou et al. teach the implementation of a vehicle control system 100 comprising a situation prediction section 154 configured to predict behavior of moving object (e.g., pedestrian) surrounding the vehicle, which include predicting future position of pedestrian (see par. 80-81; Figures 3, 6a-6c). 
Given the teaching of Sutou et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Takii et al. invention to implement multiple portable electronic devices for pedestrian(s) and a mechanism / process for predicting behavior of pedestrian as taught by Sutou et al. because the modification would enhance a pedestrian to vehicle communication system configured to exchange information and provide notification to pedestrian(s) based on the level of collision risk with a vehicle and pedestrian behavior prediction to avoid injury.    
 
Regarding claim 3, Takii et al. disclose a pedestrian portable electronic device as a wearable device, which include wrist-worn electronic tag (see par. 48).  

Regarding claim 6, it is rejected based on its alternative limitation as cited on claim 1.

Regarding claims 7-10, Takii et al. disclose a portable electronic device carried / worn by a pedestrian in a public environment to communicate with the vehicle  – see par. 48, 45). 
However, Takii et al.’s invention failed to specifically disclose a human interface within the active, electronic device to provide traffic status and notification to the wearer, wherein the traffic status and notifications to the wearer are (i) visual, (ii) audible and (iii) tactile. 
However, Sutou et al. teach the implementation of a plurality of smartphones configured to notify the pedestrians a level of collision risk via display message, beep sound and vibration accordingly for avoiding injury; wherein the notification includes traffic congestion – see par. 44, 45, 59, 70, 81.
Given the teaching of Sutou et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Takii et al. invention to implement a mechanism / process to notify the pedestrians of a level of collision risk and traffic congestion via display message, beep sound and vibration accordingly for avoiding injury.
The modification would enhance a pedestrian to vehicle communication system configured to exchange information and provide notification to pedestrian(s) via display message, beep sound and vibration accordingly based on the level of collision risk with a vehicle and avoid injury.   

Regarding claim 11, Takii et al. disclose a road-to-vehicle and inter-vehicle communication system including one or more infrastructure devices with sensors operative to detect vehicles entering, or within, an intersection (e.g., the vehicle’s wireless communication unit 10 is configured to transmit traveling information of the vehicle(s) (1A / 1B) to the infrastructure equipment (road-to-vehicle communication) – which includes information regarding the vehicle entering or within an intersection. For instance, the vehicles 1A and 1B are configured to perform communication with an infrastructure equipment via a communication network – refers to Figure 5; in this way, a server 30 of the communication network 30 can specify the vehicles’ position to other vehicle by referring to a vehicle position information table)(see par. 48, 40, 61 and Figures 3 and 5); and 
wherein the infrastructure devices communicate the location of pedestrians or moving objects to the vehicles entering, or within, the intersection (e.g., the wireless communication unit 10 is configured to receive information relating to a pedestrian from the portable electronic device, which include position and to transmit the host vehicle traveling information of the vehicle to the portable electronic device (pedestrian-to-vehicle communication)) (see par. 48).  

Regarding claim 13, Takii et al. disclose a pedestrian portable electronic device configured to communicate with autonomous driving vehicle and manual driving vehicle  in a public road via a wireless communication unit (pedestrian-to-vehicle communication) to respectively controlling of the vehicle(s) based on the surrounding environment information (limitation: wherein the transportation system also manages the behavior of manually operated vehicles (MVs) sharing a transportation environment in common with the AVs) (see par. 3-4, 6, and 48, 50-51, 59-60, 55, 56-57 and Figure 3). 
wherein the tags worn or carried by the pedestrians and objects send and receive messages to and from the MVs, enabling both the AVs and MVs to determine the location of pedestrians or objects in the transportation environment (e.g., portable electronic device(s) configured to send and receive related information (e.g., pedestrian position / location, vehicle travel information and other related information)  to and from an autonomous driving vehicle in a public road via a wireless communication – see par. 3, 6, and 48).
However, Takii et al. fails to specifically disclose wherein both AV’s and MV’s to predict the future position of the pedestrian or object in the environment. 
note: as previous limitation, this limitation refers to alternative limitation: the pedestrians or moving objects.

However, Sutou et al. teach the implementation of a vehicle control system 100 comprising a situation prediction section 154 configured to predict behavior of moving object (e.g., pedestrian) surrounding the vehicle(s), which include predicting future position of pedestrian; wherein the vehicle(s) include(s) autonomous and manual vehicles (see par. 80-81; Figures 3, 6a-6c). 
Given the teaching of Sutou et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Takii et al. invention to implement a mechanism / process for predicting behavior of pedestrian as taught by Sutou et al. because the modification would enhance a pedestrian to vehicle communication system configured to exchange information and provide notification to pedestrian(s) based on the level of collision risk with a vehicle and pedestrian behavior prediction to avoid injury.    

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takii et al. (Pub No.: US 2019/0215671 A1) in view of Sutou et al. (Pub. No.: US 2020/0357284 A1) as applied to claims above, and further in view of Iwamoto (JP 2018-022304 – Machine translation).

Regarding claim 4, Takii et al.’s invention, as modified by Sutou et al., fails to specifically disclose active, electronic tags that are pendant-worn by pedestrians.
However, Iwamoto teaches the implementation of smart pendant by a pedestrian to notify the position of an overspeed vehicle traveling in a zone and increase safety of pedestrians in an area where vehicle travel speed is limited (see abstract, par. 78, 89, 35, 45, Figure 1). 
Given the teaching of Iwamoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Takii et al.’s invention to implementation a smart pendant to notify the position of an overspeed vehicle traveling in a zone to a pedestrian and increase the safety of pedestrian(s) in an area where vehicle travel speed is limited. 
The modification would enhance a pedestrian to vehicle communication system configured to exchange information and provide notification to pedestrian(s) of the position of an overspeed vehicle traveling in a zone via a smart pendant and increase the safety of pedestrians in an area where vehicle travel speed is limited. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takii et al. (Pub No.: US 2019/0215671 A1) in view of Sutou et al. (Pub. No.: US 2020/0357284 A1) as applied to claims above, and further in view of Hazelton et al. (Pub. No.: US 2016/0231746 A1).

Regarding claim 12, Takii et al., as modified by Sutou et al., failed to specifically disclose wherein the infrastructure devices are operative to control intersection light sequencing or directional light functions based upon communications received from the infrastructure devices.  
However, Hazelton et al. teach a traffic signaling device (road infrastructure) for controlling traffic light at an intersection and transmitting information regarding the state of each element of the infrastructure to autonomous vehicle(s) for avoiding collision (see par. 7, 42, 189, 190, 210, 230, 259, 271, and 287, and Figures 1A-1B).
Given the teaching of Hazelton et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Takii et al.’s invention to incorporate, within the road-to-vehicle and pedestrian to vehicle communication system, a traffic signaling device configured to control traffic light at an intersection and transmit information regarding the state of each element of the infrastructure to autonomous vehicle and pedestrian for collision avoidance and pedestrian safety. 
The modification would enhance a road-to-vehicle and pedestrian to vehicle communication system configured to exchange information and provide notification to pedestrian(s) based on the level of collision risk with a vehicle, controlling traffic light at an intersection and transmitting information regarding the state of each element of the infrastructure to autonomous vehicle and pedestrian for collision avoidance and pedestrian safety.    

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takii et al. (Pub No.: US 2019/0215671 A1) in view of Sutou et al. (Pub. No.: US 2020/0357284 A1) as applied to claims above, and further in view of Zhu et al. (Pat. No.: US 9,381,916 B1).

Regarding claims 15-17, Takii et al., as modified by Sutou et al., failed to specifically disclose (i) wherein the messages allow for lateral deviation from a planned path for the purpose of collision avoidance (claim 15), wherein future position predictions are based on a time-based projection of path, direction, and speed (claim 16) and wherein the time-based projection for pedestrians is one to several seconds (claim 17).
However, in the same field of endeavor, Zhu et al. teach a mechanism / process for controlling a vehicle direction, speed  and change current path (e.g., claim 15 limitation: lateral deviation and claim 16 limitation: a time-based projection of path, direction, and speed) based on a prediction of a pedestrian movement and behavior, which is calculated and executed within a predetermined time to decrease the likehood of an accident and increase the efficiency of travel (see col. 4, lines 34-47, col. 4, lines 58-62; col. 2, lines 53-55;  col. 7, lines 9-11; col. 7, lines 9-12;  col. 7, lines 30-31, col. 7, lines 44-47, col. 8, lines 58-64; Figure 6).

Given the teaching of Zhu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Takii et al.’s invention to incorporate, within the road-to-vehicle and pedestrian to vehicle communication system, a mechanism / process for controlling a vehicle parameter and trajectory based on a pedestrian movement and behavior prediction as taught by Zhu et al. because the modification would enhance a pedestrian to vehicle communication system configured to exchange information, provide notification to pedestrian(s) based on the level of collision risk with a vehicle and control a vehicle parameter and trajectory based on a pedestrian movement and behavior prediction to decrease the likehood of an accident and increase the efficiency of travel.    

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takii et al. (Pub No.: US 2019/0215671 A1) in view of Sutou et al. (Pub. No.: US 2020/0357284 A1) as applied to claims above, and further in view of Villa et al. (Pub. No.: US 2020/0112834 A1).

Regarding claim 18, Takii et al., as modified by Sutou et al., failed to specifically disclose wherein the sensors operative to provide self- location uses a communication protocol to compute pedestrian travel location, rate, and direction into a projected path.
 However, Villa et al. teach a mechanism / process for predicting future position of a user wearing a location tracker 122 based on location, rate of speed, direction of the location tracker and allow a receiver to analyze and / or display the location of the tracker’s location (see par. 66-68, 2 and 3; Figures 1-2).
Given the teaching of Villa et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Takii et al.’s invention to incorporate, within the road-to-vehicle and pedestrian to vehicle communication system, a mechanism / process for predicting future position of a user wearing a location tracker based on location, rate of speed, direction of the location tracker as taught by Villa et al. because the modification would enhance a pedestrian to vehicle communication system configured to exchange information, provide notification to pedestrian(s) based on the level of collision risk with a vehicle and pedestrian behavior prediction and allow a receiver to analyze and / or display the location of the tracker’s location. 
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takii et al. (Pub No.: US 2019/0215671 A1) in view of Sutou et al. (Pub. No.: US 2020/0357284 A1) as applied to claims above, and further in view of Bai et al. (DE 102014110958 A1 – Machine Translation).
Regarding claim 19, Takii et al., as modified by Sutou et al., failed to specifically disclose wherein the messaging from a pedestrian is disabled when the pedestrian enters a vehicle.
However, Bai et al. teach a vehicle pedestrian communication system configured to deactivate transmission of basic safety message (BSM) of a pedestrian smart phone to a vehicle when a pedestrian enters a vehicle thereby reducing the power consumption of the smart phone – see par. 63 and Figure 1.
Given the teaching of Bai et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Takii et al.’s invention to incorporate, within the road-to-vehicle and pedestrian to vehicle communication system, a mechanism / process for deactivating transmission of basic safety message (BSM) between smart phone to vehicle as taught by Bai et al. because the modification would enhance a pedestrian to vehicle communication system configured to exchange information, provide notification to pedestrian(s) based on the level of collision risk with a vehicle and pedestrian behavior prediction and deactivating transmission of basic safety message (BSM) between smart phone to vehicle to reduce the power consumption of the smart phone.

Response to Argument
Applicant’s arguments filed on August 9, 2022, with respect to the rejections of claims as cited on the Office Action mailed on May 12, 2022, have been fully considered but are not persuasive. 
Regarding first applicant’s arguments “Applicant disagrees with the above assessment. Broadly, Takii is not concerned with determining the actual (i.e., x-y) location of a pedestrian, but only that they are present (i.e., in a camera field of view). More narrowly, Takii does not teach or suggest any of the apparatus or methods enabling tags worn or carried by the pedestrians or objects to send or receive messages to and from vehicles, enabling vehicles to determine the location of pedestrians or objects in the environment for the purpose of collision avoidance” – page 5, par. 3-4 and page 6, par. 2.  The examiner respectfully disagreed with applicant’s allegation. It should be considered that Takii et al. clearly disclose the implementation of pedestrian’s portable electronic device(s) configured to send and receive related information to and from an autonomous driving vehicle in a public road via a wireless communication, wherein the pedestrian’s related information includes position / location and other related information. Furthermore, it should be considered that the claim(s)  had been rejected under two prior arts combination as cited on the office action and it appears that applicant had disregarded the detail teaching of Sutou et al. in the remark(s) / argument(s). It is the examiner’s position that the cited prior arts disclose the claimed invention.  Applicant is kindly invited to consider the above Office Action to view the ground of rejection. 
 
Regarding second applicant’s argument(s) with respect to the amendment of the claim(s) – see page 6, par. 2, Applicant is kindly invited to consider the above Office Action to view the ground of rejection.  
	

 Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

This application is a continuation application of U.S. application no. 16/180,739 filed on November 5, 2018, now U.S. Patent 10,909,866 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent
Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664